 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 1 of 20 Page ID #:1




 1   ALEXANDER B. CVITAN (SBN 81746)
     E-mail: alc@rac-law.com
 2   MARSHA M. HAMASAKI (SBN 102720)
     E-mail: marshah@rac-law.com;
 3   PETER A. HUTCHINSON (SBN 225399), and
     E-mail: peterh@rac-law.com,
 4   REICH, ADELL & CVITAN, A Professional Law Corporation
     3550 Wilshire Blvd., Suite 2000
 5   Los Angeles, California 90010-2421
     Telephone: (213) 386-3860; Facsimile: (213) 386-5583
 6   Attorneys for Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   CONSTRUCTION LABORERS                          CASE NO.:
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE
     COMPANY, a Delaware limited                    COMPLAINT FOR:
13   liability company,
                                                    1. MONETARY DAMAGES DUE TO
14                           Plaintiff,                EMPLOYEE BENEFIT PLANS
15                     v.                           2. MONETARY DAMAGES FOR
                                                       BREACH OF SETTLEMENT
16   A & E PAINTING, a California                      AGREEMENT
     general partnership; EVERTS
17   ALEJANDRO ALAS, an individual;                 3. SPECIFIC PERFORMANCE OF
     JESUS ALEXANDER MOLINA, an                        OBLIGATION TO PRODUCE
18   individual,                                       RECORDS FOR AUDIT
19                                                  4. INJUNCTIVE RELIEF
                             Defendants.               COMPELLING SUBMISSION OF
20                                                     FRINGE BENEFIT
                                                       CONTRIBUTIONS TO
21                                                     EMPLOYEE BENEFIT PLANS
22                                                  [29 U.S.C. §§ 1132(g)(2) and 1145;
                                                    29 U.S.C. § 1132(a)(3); 29 U.S.C. § 185;
23                                                  28 U.S.C. § 1367(a)]
24
25
26              Plaintiff, Construction Laborers Trust Funds for Southern California
27   Administrative Company, a Delaware limited liability company, alleges:
28
                                                   1
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 2 of 20 Page ID #:2




 1                                JURISDICTION AND VENUE
 2
 3              1.   This action is brought by a fiduciary administrator on behalf of
 4   employee benefit plans against an employer, which is a partnership, and its two
 5   partners in accordance with the terms and conditions of the plans, the collective
 6   bargaining agreements to which the employer is bound, a settlement agreement
 7   (between the plans and both the employer and one of its partners), and applicable
 8   statutes to: (a) recover unpaid monthly employee fringe benefit contributions and
 9   related damages due by it to the plans through enforcement of the terms of the
10   collective bargaining agreements and the plans (Claim 1); (b) recover monetary
11   damages from the employer and one of the partners for breach of a settlement
12   agreement, including a portion of the amounts also sought in Claim 1 (Claim 2);
13   (c) compel the employer to produce records for an audit to determine if additional
14   amounts are due (Claim 3); and (d) compel the employer to timely and fully report
15   and pay its monthly fringe benefit contributions to the plans on behalf of its
16   employees (Claim 4). This Court has jurisdiction over all four claims for relief
17   pursuant to: sections 502(g)(2) and 515 of the Employee Retirement Income Security
18   Act (ERISA) (codified at 29 U.S.C. §§ 1132(g)(2) and 1145); section 502(a)(3) of
19   ERISA (codified at 29 U.S.C. § 1132(a)(3)); and section 301 of the Labor
20   Management Relations Act (LMRA) (codified at 29 U.S.C. § 185). This Court also,
21   or alternatively, has supplemental jurisdiction over the second claim for relief
22   pursuant to 28 U.S.C. § 1367(a). Pursuant to section 502(e)(2) of ERISA (codified
23   at 29 U.S.C. § 1132(e)(2)), venue is proper in this district for each of the following
24   reasons: the plans are administered in this district; the employer's performance and
25   breach took place in this district; and the employer resides or may be found in this
26   district.
27   ///
28   ///
                                                   2
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 3 of 20 Page ID #:3




 1                                           PARTIES
 2
 3              2.   Plaintiff ("ADMINCO") is an administrator of, agent for collection for, a
 4   fiduciary to, and brings this action on behalf of the following employee benefit
 5   plans: Laborers Health and Welfare Trust Fund for Southern California;
 6   Construction Laborers Pension Trust for Southern California; Construction Laborers
 7   Vacation Trust for Southern California; Laborers Training and Re-Training Trust
 8   Fund for Southern California; Fund for Construction Industry Advancement; Center
 9   for Contract Compliance; Laborers Contract Administration Trust Fund for Southern
10   California; Laborers' Trusts Administrative Trust Fund for Southern California; and
11   Southern California Partnership for Jobs Trust Fund (collectively "Trust Funds").
12   Each of the Trust Funds is an express trust created by written agreement, an
13   employee benefit plan within the meaning of section 3(3) of ERISA (29 U.S.C.
14   § 1002(3)), and a multi-employer plan within the meaning of section 3(37)(A) of
15   ERISA (29 U.S.C. § 1002(37)(A)). Each of the Trust Funds exists pursuant to
16   ERISA and section 302 of the LMRA (29 U.S.C. § 186). ADMINCO and the Trust
17   Funds' places of business are in the County of Los Angeles, State of California.
18
19              3.   ADMINCO is informed and believes, and on that basis alleges, that
20   defendant A & E Painting (“EMPLOYER”): is a general partnership; has a principal
21   place of business in the City of Van Nuys, County of Los Angeles, State of
22   California; and does, or at all relevant times (including through at least June 12,
23   2018) did, business in the State of California as a construction contractor in an
24   industry affecting interstate commerce.
25
26              4.   ADMINCO is informed and believes, and on that basis alleges, that
27   Everts Alejandro Alas (“ALAS”) and Jesus Alexander Molina (“MOLINA”) are
28   individuals who reside in the County of Los Angeles, State of California and are – or
                                                  3
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 4 of 20 Page ID #:4




 1   were at all relevant times, including since at least November 1, 2015 – general
 2   partners of the EMPLOYER. As provided for by law, including but not limited to by
 3   California Code of Civil Procedure § 369.5, ALAS and MOLINA are joined as
 4   individual defendants to this lawsuit based on their status as partners of the
 5   EMPLOYER. ALAS is also sued in the second claim for relief herein as a named
 6   party to a breached settlement agreement.
 7
 8                                       AGREEMENTS
 9
10              5.   The EMPLOYER is, and at all relevant times was (including from at
11   least since April 12, 2017), bound to certain collective bargaining agreements of the
12   Southern California District Council of Laborers and its affiliated local Unions
13   (collectively "Laborers Union") known as the “Construction Master Labor
14   Agreements,” including one known as the Southern California Master Labor
15   Agreement. Prior to April 12, 2017, including from at least November 1, 2015, the
16   EMPLOYER was bound to the terms of the Construction Master Labor Agreements
17   for certain work for the Los Angeles Unified School District governed by a project
18   stabilization agreement that incorporates the Construction Master Labor Agreements
19   (“LAUSD PSA”).
20
21              6.   Pursuant to the Construction Master Labor Agreements, employers
22   become – and the EMPLOYER became – bound to the terms and conditions of the
23   various trust agreements that created each of the Trust Funds ("Trust Agreements").
24   When referenced collectively hereinafter, the Construction Master Labor
25   Agreements, LAUSD PSA and Trust Agreements are referred to as "the
26   Agreements."
27
28              7.   Under the terms of the Agreements, employers, including the
                                                 4
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 5 of 20 Page ID #:5




 1   EMPLOYER, are required to submit monthly fringe benefit contributions ("Monthly
 2   Contributions") to the Trust Funds for all hours worked by (or paid for) their
 3   employees who perform work covered by the Agreements ("Covered Work").
 4
 5              8.    Under the terms of the Agreements, employers, including the
 6   EMPLOYER, are required to submit to the Trust Funds, with their Monthly
 7   Contributions, monthly reports, itemized by project, listing the names of their
 8   employees who performed Covered Work, their Social Security numbers, the hours
 9   of work performed by (or paid for) each, and the resulting Monthly Contributions
10   due for them ("Monthly Reports"). The Trust Funds rely on Monthly Reports – and
11   the accuracy of those reports – to determine the amount of Monthly Contributions
12   due to the Trust Funds by employers and the credit toward fringe benefits to be
13   allocated to their employees.
14
15              9.    The Agreements provide for the payment of interest on delinquent
16   Monthly Contributions from the date due at a rate set by the trustees of the Trust
17   Funds. The trustees have set that rate at five percent (5%) above the prime rate set
18   by the Federal Reserve Board of San Francisco, California. The Agreements also
19   provide for the payment of liquidated damages for each month of delinquent
20   Monthly Contributions or Monthly Reports, for each Trust Fund separately, in the
21   amount of twenty percent (20%) of the delinquent Monthly Contributions due to the
22   Trust Fund or $25, whichever is greater (except with respect to the Laborers
23   Contract Administration Trust Fund for Southern California, which assesses
24   liquidated damages at the greater of $20 or ten percent (10%)). In addition,
25   employers are required to pay fees for the submission of checks not honored by the
26   banks upon which they are drawn.
27
28              10.   The failure of employers to pay Monthly Contributions when due causes
                                                  5
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 6 of 20 Page ID #:6




 1   damages to the Trust Funds and its participants beyond the value of the unpaid
 2   Monthly Contributions, which are difficult to quantify. Apart from the fees and
 3   costs incurred in litigation, the harm caused includes, but is not limited to, the
 4   administrative costs of processing and collecting delinquencies, the costs of
 5   adjusting benefit credits and notifying participants, the additional burden placed on
 6   contractors who faithfully pay their contributions, and the burden upon participants
 7   and beneficiaries who may be unable to qualify for benefits they may have otherwise
 8   been entitled to had it not been for the delinquency of their employer. The liquidated
 9   damages provision of the Agreements was meant to compensate for the loss to the
10   Trust Funds, which is incurred even if the Monthly Contributions for a given month
11   are later paid. It is based on the Trust Funds' ratio of collection costs over amounts
12   collected, which are regularly reported to the Trust Funds' trustees.
13
14              11.   Under the terms of the Agreements, employers, including the
15   EMPLOYER, agree to subcontract Covered Work only to entities that are signatory
16   to a Construction Master Labor Agreement applicable to the work performed. If an
17   employer subcontracts Covered Work to a non-signatory person or entity, the
18   employer becomes liable to the Trust Funds in an amount equal to the Monthly
19   Contributions that would have been due if the person or entity had been signatory
20   (plus interest, liquidated damages and audit fees thereon).
21
22              12.   Under the terms of the Agreements, employers, including the
23   EMPLOYER, agree not to subcontract Covered Work to entities that are delinquent
24   to the Trust Funds. If an employer subcontracts Covered Work to such an entity the
25   employer becomes under the terms of the Agreements liable to the Trust Funds for
26   the Monthly Contributions due by the subcontractor and any lower-tier
27   subcontractors.
28   ///
                                                  6
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 7 of 20 Page ID #:7




 1              13.   The Agreements provide the Trust Funds with specific authority to
 2   examine the payroll and business records of employers, including the EMPLOYER,
 3   to determine whether they have reported all hours worked by (or paid for) their
 4   employees who perform Covered Work, and whether they have paid the appropriate
 5   Monthly Contributions and other amounts due by them to the Trust Funds. The
 6   Agreements further provide that employers, including the EMPLOYER, must
 7   maintain records sufficient for the Trust Funds to verify proper Monthly Reporting,
 8   and, where there has been inaccurate Monthly Reporting, to determine the additional
 9   amounts due, and further provide that the employer must pay the Trust Funds' audit
10   fees if it is delinquent to the Trust Funds. The Trust Funds have delegated the
11   authority to perform such audits to ADMINCO.
12
13              14.   The Agreements require employers to pay the Trust Funds' attorneys’
14   fees and costs of litigation to enforce the Agreements' foregoing terms, including the
15   Monthly Contribution, Monthly Reporting, subcontracting and audit provisions.
16
17              15.   ADMINCO, the EMPLOYER and ALAS entered into an agreement
18   tolling the applicable statute of limitations for the Trust Funds (including
19   ADMINCO on their behalf) to file suit against the EMPLOYER and ALAS to
20   collect the monetary damages sought in the second claim for relief in this complaint
21   (“Tolling Agreement”). The Tolling Agreement became effective, and tolled the
22   statute of limitations as of, December 31, 2017.
23
24                                 FIRST CLAIM FOR RELIEF
25                      (Against the EMPLOYER, ALAS and MOLINA for
26                      Monetary Damages Due to Employee Benefit Plans)
27
28              16.   ADMINCO repeats, realleges and incorporates by reference each and
                                                  7
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 8 of 20 Page ID #:8




 1   every allegation contained in paragraphs 1 through 15 above as if fully set forth here.
 2
 3              17.   The EMPLOYER has failed to submit Monthly Contributions due by it
 4   to the Trust Funds. Pursuant to the Agreements and sections 502(g)(2) and 515 of
 5   ERISA (29 U.S.C. §§ 1132(g)(2) and 1145), the EMPLOYER owes the Trust Funds
 6   a known amount of $8,715.18 for unpaid or late-paid Monthly Contributions and
 7   related damages (and/or late-submitted Monthly Reports) for certain months from
 8   January 2017 through January 2018 (“Known Delinquency”). The Known
 9   Delinquency consists of: $4,180.65 in unpaid Monthly Contributions; $969.23 in
10   interest (through July 8, 2019); $1,962.00 in liquidated damages; $880.00 in audit
11   fees; and $723.30 in damages for subcontracting Covered Work to non-signatory
12   persons or entities.
13
14              18.    ADMINCO will establish by proof at the time of trial or through
15   dispositive motion the Known Delinquency and any additional amounts determined
16   to be due to the Trust Funds by the EMPLOYER, ALAS and MOLINA, including
17   any additional Monthly Contributions, interest, liquidated damages, audit fees, fees
18   for the submission of checks not honored by the bank upon which they were drawn,
19   attorneys’ fees and costs, and amounts owed as a result of work performed by
20   subcontractors of the EMPLOYER (or lower-tier subcontractors). If deemed
21   necessary by the Court, ADMINCO will amend its complaint to add any additional
22   amounts determined to be due. Any and all conditions to the obligations of the
23   EMPLOYER, ALAS and MOLINA under the Agreements to pay the Known
24   Delinquency and any additional amounts due under the Agreements to the Trust
25   Funds have been met.
26
27              19.   Under the terms of the Agreements and section 502(g)(2)(D) of ERISA
28   (29 U.S.C. § 1132(g)(2)(D)), ADMINCO is entitled to an award of its attorneys’ fees
                                                  8
     364475.2
 Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 9 of 20 Page ID #:9




 1   and costs.
 2
 3                               SECOND CLAIM FOR RELIEF
 4                      (Against the EMPLOYER and ALAS for Monetary
 5                        Damages for Breach of Settlement Agreement)
 6
 7              20.   ADMINCO repeats, realleges and incorporates by reference each and
 8   every allegation contained in paragraphs 1 through 19 above as if fully set forth here.
 9
10              21.   The Trust Funds (through ADMINCO) and both the EMPLOYER and
11   ALAS entered into a conditional settlement (“Settlement Agreement”) with respect
12   to the EMPLOYER’s then-known delinquency to the Trust Funds, totaling
13   $2,662.82 (“Then-Known Delinquency”). In and by the terms of the Settlement
14   Agreement, the Trust Funds agreed to waive a portion of the Then-Known
15   Delinquency upon, and conditioned upon, full performance of the terms of the
16   Settlement Agreement by the EMPLOYER and ALAS, including but not limited to
17   payment of a portion of the Then-Known Delinquency in monthly installments
18   (“Payment Plan”) and the EMPLOYER’s compliance with the terms of the
19   Agreements – including but not limited to the Monthly Reporting, Monthly
20   Contribution, subcontracting and audit provisions – during a period extending
21   through the term of the Payment Plan to the date of a “Compliance Audit” to be
22   performed by ADMINCO following remittance of the Payment Plan installments.
23
24              22.   In, and by execution of, the Settlement Agreement, the EMPLOYER and
25   ALAS assumed liability under its terms, jointly and severally, for amounts due under
26   the Settlement Agreement, including but not limited to the amounts that would come
27   due upon breach of the Settlement Agreement.
28
                                                 9
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 10 of 20 Page ID #:10




 1              23.   The EMPLOYER and ALAS breached the Settlement Agreement in at
 2   least the following ways: (a) failing to submit Payment Plan installments; (b) failing
 3   to timely submit Payment Plan installments; (c) failing to disclose Monthly
 4   Contributions due on Monthly Reports; (d) failing to pay Monthly Contributions due
 5   to the Trust Funds; (e) failing to produce records for audit; and (f) failing to timely
 6   submit Monthly Reports to the Trust Funds.
 7
 8              24.   As a result of the breach of the Settlement Agreement by the
 9   EMPLOYER and ALAS: (a) the conditions in the Settlement Agreement for waiver
10   of a portion the Then-Known Delinquency were not met; (b) under the terms of the
11   Settlement Agreement, the full amount of the Then-Known Delinquency became,
12   and remains, immediately due and owing jointly and severally by the EMPLOYER
13   and ALAS to the Trust Funds, minus any Payment Plan installments made plus
14   interest at the Trust Funds' plan rate; and (c) the Settlement Agreement, by its terms,
15   does not bar collection of any unsatisfied amounts of that delinquency by any lawful
16   means, including but not limited to through enforcement of the Settlement
17   Agreement and the Agreements. The amount due by the EMPLOYER and ALAS
18   for their breach of the Settlement Agreement is $2,160.22 as of July 8, 2019
19   (“Settlement Agreement Balance”). The Settlement Agreement Balance has
20   continued, and continues, to accrue interest at the Trust Funds’ plan rate from July 8,
21   2019. Any and all conditions to the obligations of the EMPLOYER and ALAS
22   under the Settlement Agreement to pay the Settlement Agreement Balance, including
23   additional interest accrued and accruing, have been met.
24
25              25.   In the alternative, the EMPLOYER and ALAS are estopped from
26   denying that the terms of the Settlement Agreement are binding, and that the
27   Settlement Agreement Balance – and additional interest accrued and accruing
28   through the date of payment – is immediately due and owing by them under its
                                                  10
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 11 of 20 Page ID #:11




 1   terms, because of their partial performance of its terms, including remittance of
 2   certain settlement payments pursuant to the Settlement Agreement, and the Trust
 3   Funds detrimental reliance in refraining from pursuing immediate recovery of the
 4   full amount of the delinquency encompassed by the Settlement Agreement.
 5
 6              26.   Under the terms of the Settlement Agreement, ADMINCO is entitled to
 7   an award of its attorneys’ fees and costs.
 8
 9                                 THIRD CLAIM FOR RELIEF
10                     (Against the EMPLOYER for Specific Performance of
11                           Obligation to Produce Records for Audit)
12
13              27.   ADMINCO repeats, realleges and incorporates by reference each and
14   every allegation contained in paragraphs 1 through 26 above as if fully set forth here.
15
16              28.   ADMINCO requested that the EMPLOYER produce its records for
17   audit. The EMPLOYER refused to fully comply with ADMINCO’s request for such
18   production of records for audit.
19
20              29.   The Trust Funds have no adequate or speedy remedy at law. They
21   therefore request that the Court exercise its authority under 29 U.S.C.
22   §§ 1132(g)(2)(E) and 1132(a)(3) to order the EMPLOYER, including ALAS and
23   MOLINA in their capacity of partners of the EMPLOYER, to comply with the
24   obligation under the Agreements and ERISA to fully produce the EMPLOYER’s
25   books and records in order for ADMINCO to complete an audit to determine if
26   additional amounts are due by them to the Trust Funds.
27
28              30.   An award of attorneys’ fees and costs is provided for by Agreements and
                                                  11
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 12 of 20 Page ID #:12




 1   under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. § 1132(g)(1) and/or
 2   (g)(2)).
 3
 4                               FOURTH CLAIM FOR RELIEF
 5       (Against the EMPLOYER for Injunctive Relief Compelling Submission of
 6                    Fringe Benefit Contributions to Employee Benefit Plans)
 7
 8              31.   ADMINCO repeats, realleges and incorporates by reference each and
 9   every allegation contained in paragraphs 1 through 30 above as if fully set forth here.
10
11              32.   The EMPLOYER has repeatedly failed to timely submit Monthly
12   Reports and Monthly Contributions due to the Trust Funds.
13
14              33.   By reason of the EMPLOYER’s failure to comply with its Monthly
15   Reporting and Contribution obligations, the Trust Funds, its participants and/or its
16   beneficiaries have suffered and will continue to suffer hardship and actual and
17   impending irreparable injury and damage for at least the following reasons. First,
18   the Trust Funds must provide credit each month to participants and beneficiaries,
19   including the EMPLOYER’s employees, toward eligibility for fringe benefits (such
20   as health insurance and pensions) based on the number of hours they worked, which
21   is determined from Monthly Reports. Second, the amount of benefits payable to all
22   participants and beneficiaries for health insurance and pension claims, including
23   those employed by the EMPLOYER, is actuarially determined on the basis of funds
24   projected to be received from contributing employers (including the EMPLOYER).
25   Third, health insurance is not provided to participants and beneficiaries, including
26   the EMPLOYER’s employees, after a certain period of non-payment of Monthly
27   Contributions on their behalf. Fourth, vacation pay, which is distributed by the
28   Construction Laborers Vacation Trust for Southern California (one of the Trust
                                                 12
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 13 of 20 Page ID #:13




 1   Funds), is not paid to employees, including the EMPLOYER’s employees, for hours
 2   of work for which their employer has not submitted Monthly Contributions. Fifth,
 3   the Trust Funds have a legal obligation to take steps to collect amounts due by
 4   delinquent employers and thus the EMPLOYER’s ongoing delinquency results in an
 5   ongoing drain on Trust Funds resources. Sixth, the Trust Funds lose investment
 6   income on late-paid and unpaid Monthly Contributions.
 7
 8              34.   The Trust Funds have no adequate or speedy remedy at law. They
 9   therefore request that this Court exercise its authority under sections 502(g)(2)(E)
10   and 502(a)(3) of ERISA (29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3)) to issue
11   preliminary and permanent injunctive relief ordering the EMPLOYER to comply
12   with its obligations under the Agreements and section 515 of ERISA (29 U.S.C.
13   § 1145) to fully disclose its employees’ Covered Work on its Monthly Reports,
14   itemized by project, and to timely submit its Monthly Reports each month with full
15   payment of the Monthly Contributions due.
16
17              35.   An award of attorneys’ fees and costs is provided for by Agreements and
18   under sections 502(g)(1) and/or (g)(2) of ERISA (29 U.S.C. § 1132(g)(1) and/or
19   (g)(2)).
20
21              WHEREFORE, ADMINCO prays for judgment as follows:
22
23                         ON ADMINCO'S FIRST CLAIM FOR RELIEF
24                       [Against the EMPLOYER, ALAS and MOLINA for
25                       Monetary Damages Due to Employee Benefit Plans]
26
27              A.    For $4,180.65 in unpaid Monthly Contributions, as required by the
28   Agreements and 29 U.S.C. § 1132(g)(2)(A).
                                                  13
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 14 of 20 Page ID #:14




 1               B.   For $969.23 in interest (through July 8, 2019) on unpaid or late paid
 2   Monthly Contributions at the rate of five percent above the variable prime rate set by
 3   the Federal Reserve Board of San Francisco, California, plus such additional interest
 4   that has or does hereafter accrue from July 8, 2019, as required by the Agreements
 5   and 29 U.S.C. § 1132(g)(2)(B).
 6
 7               C.   For $1,962.00 in liquidated damages for unpaid and late-paid Monthly
 8   Contributions at, for each of the Trust Funds separately, the greater of 20% or $25
 9   (except with respect to the Laborers Contract Administration Trust Fund for Southern
10   California, for which liquidated damages are sought at the greater 10% or $20), as
11   required by the Agreements and 29 U.S.C. § 1132(g)(2)(C).
12
13               D.   For $880.00 in audit fees, as required by the Agreements and 29 U.S.C.
14   § 1132(g)(2)(E).
15
16               E.   For $723.30 in damages for subcontracting Covered Work to non-
17   signatory persons or entities, pursuant to the Agreements.
18
19               F.   For, according to proof, any additional Monthly Contributions, interest,
20   liquidated damages, audit fees, fees incurred by the Trust Funds as a result of the
21   submission of checks not honored by the bank upon which they were drawn, and
22   amounts owed as a result work performed by any subcontractors of the EMPLOYER
23   (or lower-tier subcontractors) determined to be due, pursuant to the Agreements and
24   29 U.S.C. §§ 1132(g)(2) and 1145.
25
26               G.   For reasonable attorneys’ fees and costs of suit, as required by the
27   Agreements and 29 U.S.C. § 1132(g)(2)(D).
28   ///
                                                   14
      364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 15 of 20 Page ID #:15




 1              H.   For such other relief that this Court deems appropriate, pursuant to any
 2   authority of the Court, including but not limited to the authority established by
 3   29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
 4
 5                       ON ADMINCO'S SECOND CLAIM FOR RELIEF
 6                       [Against the EMPLOYER and ALAS for Monetary
 7                         Damages for Breach of Settlement Agreement]
 8
 9              A.   For $2,160.22 as of July 8, 2019, pursuant to the Settlement Agreement
10   and applicable law, including but not limited to California Civil Code § 3302, and
11   any other damages arising from the EMPLOYER’s breach of the Settlement
12   Agreement.
13
14              B.   For interest at the Trust Funds' plan rate(s) per annum from July 8, 2019,
15   pursuant to terms of the Settlement Agreement and applicable law, including but not
16   limited to California Civil Code §§ 3287, 3289 and 3302.
17
18              C.   For attorneys’ fees and costs of collection, pursuant to the Settlement
19   Agreement and applicable law, including but not limited to California Civil
20   Procedure Code § 1032(b) and California Civil Code § 1717.
21
22              D.   For such other relief that this Court deems appropriate, pursuant to any
23   authority of the Court, including but not limited to the authority established by
24   29 U.S.C. §§ 1132(g)(2)(E) and 1132 (a)(3).
25   ///
26   ///
27   ///
28   ///
                                                  15
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 16 of 20 Page ID #:16




 1                        ON ADMINCO'S THIRD CLAIM FOR RELIEF
 2                             [Against the EMPLOYER for Specific
 3                    Performance of Obligation to Produce Records for Audit]
 4
 5              A.   For the issuance of injunctive relief pursuant to the Agreements and
 6   29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
 7   managing officers, managing employees, agents and successors, including but not
 8   limited to ALAS and MOLINA, as well as all those in active concert or participation
 9   with any one or more of them, to submit to an audit of the EMPLOYER’s records
10   from at least February 1, 2018 through the date of the audit, to fully cooperate with
11   ADMINCO with respect to the audit in order for ADMINCO to determine the total
12   amount due to the Trust Funds by the EMPLOYER, ALAS and MOLINA, and,
13   specifically, to produce to ADMINCO the following payroll and business records –
14   and any other records determined by ADMINCO to be necessary to conduct a full
15   audit – for inspection, examination and copying:
16
17                   A.1. All of the EMPLOYER’s payroll and employee records, as well as
18   any other records that might be relevant to a determination of the work performed by
19   the EMPLOYER, its employees, its subcontractors, its lower-tier subcontractors and
20   the employees of the EMPLOYER’s subcontractors and lower-tier subcontractors,
21   including but not limited to payroll journals, employee earnings records, certified
22   payroll records, payroll check books and stubs, cancelled payroll checks, payroll time
23   cards and state and federal tax returns (and all other state and federal tax records), as
24   well as labor distribution journals and any other records that might be relevant to an
25   identification of the employees who performed work for the EMPLOYER, its
26   subcontractors or lower-tier subcontractors, or which might be relevant to a
27   determination of the projects on which the EMPLOYER, its employees, its
28   subcontractors, lower-tier subcontractors or the employees of its subcontractors or
                                                  16
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 17 of 20 Page ID #:17




 1   lower-tier subcontractors performed work, including any records that provide the
 2   names, addresses, Social Security numbers, job classification or the number of hours
 3   worked by any one or more employee;
 4
 5                A.2. All of the EMPLOYER’s job files for each contract, project or job
 6   on which the EMPLOYER, its employees, its subcontractors, its lower-tier
 7   subcontractors or the employees of its subcontractors or lower-tier subcontractors
 8   worked, including but not limited to all correspondence, agreements and contracts
 9   between the EMPLOYER and any general contractor, subcontractor, owner, builder
10   or developer, as well as all field records, job records, notices, project logs,
11   supervisors' diaries and notes, employees' diaries and notes, memoranda, releases and
12   any other records that relate to the supervision of the EMPLOYER’s employees, its
13   subcontractors, its lower-tier subcontractors or the employees of its subcontractors
14   and lower-tier subcontractors, or the projects on which the EMPLOYER, its
15   employees, its subcontractors, its lower-tier subcontractors or the employees of its
16   subcontractors or lower-tier subcontractors performed work;
17
18                A.3. All of the EMPLOYER’s records related to cash receipts,
19   including but not limited to the EMPLOYER’s cash receipts journals, accounts
20   receivable journals, accounts receivable subsidiary ledgers and billing invoices for all
21   contracts, projects and jobs on which the EMPLOYER, its employees, its
22   subcontractors, its lower-tier subcontractors or the employees of its subcontractors or
23   lower-tier subcontractors performed work;
24
25                A.4. All of the EMPLOYER’s bank statements, including but not
26   limited to those for all checking, savings and investment accounts;
27
28                A.5. All of the EMPLOYER’s records related to disbursements,
                                                 17
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 18 of 20 Page ID #:18




 1   including but not limited to vendors' invoices, cash disbursement journals, accounts
 2   payable journals, check registers and all other records which indicate disbursements;
 3
 4                   A.6. All collective bargaining agreements between the EMPLOYER
 5   and any trade union, and all records of contributions by the EMPLOYER to any trade
 6   union trust fund; and
 7
 8                   A.7. All records related to the formation, licensing, renewal or
 9   operation of the EMPLOYER.
10
11              B.   For reasonable attorneys’ fees and costs of suit, as required by the
12   Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
13
14              C.   For such other relief that this Court deems appropriate, pursuant to any
15   authority of the Court, including but not limited to the authority established by
16   29 U.S.C. §§ 1132(g)(2)(E) and 1132 (a)(3).
17
18                       ON ADMINCO'S FOURTH CLAIM FOR RELIEF
19          [Against the EMPLOYER for Injunctive Relief Compelling Submission of
20                    Fringe Benefit Contributions to Employee Benefit Plans]
21
22              A.   For the issuance of injunctive relief pursuant to the Agreements and
23   29 U.S.C. §§ 1132(g)(2)(E) and/or 1132(a)(3) ordering the EMPLOYER and its
24   managing officers, managing employees, agents and successors, including but not
25   limited to ALAS and MOLINA, as well as all those in active concert or participation
26   with any one or more of them, to deliver, or cause to be delivered to the Trust Funds:
27
28                   A.1. All past due monthly fringe benefit contribution report forms due
                                                  18
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 19 of 20 Page ID #:19




 1   by the EMPLOYER to the Trust Funds, fully completed to identify all persons for
 2   whom fringe benefit contributions are owed to the Trust Funds and their Social
 3   Security numbers, and, itemized by person and project, the hours of work performed
 4   for which fringe benefit contributions are due and the corresponding amounts of
 5   fringe benefit contributions due, if any, or, if no such hours of work were performed
 6   for a given month and account, an indication on the report form of that fact.
 7
 8                   A.2. No later than 4:30 p.m. on the 15th day of each month for the
 9   duration of the Agreements:
10
11                         A.2(a). Truthfully and accurately completed fringe benefit
12   contribution report form(s) covering all of the EMPLOYER’s accounts with the Trust
13   Funds, collectively identifying all persons for whom fringe benefit contributions are
14   owed to the Trust Funds for the previous month and their Social Security numbers,
15   and, itemized by person and project, the hours of work performed, if any, or, if no
16   such hours of work were performed for a given month and account, an indication on
17   the report form of that fact.
18
19                         A.2(b). An affidavit or declaration from a managing officer or
20   other managing agent of the EMPLOYER attesting under penalty of perjury to the
21   completeness, truthfulness and accuracy of each fringe benefit contribution report
22   form submitted; and
23
24                         A.2(c). A cashier's check or checks made payable to the
25   "Construction Laborers Trust Funds for Southern California" totaling the full amount
26   of fringe benefit contributions due to the Trust Funds for the previous month.
27
28              B.   For reasonable attorneys’ fees and costs of suit, as required by the
                                                  19
     364475.2
Case 2:19-cv-05981-GW-E Document 1 Filed 07/11/19 Page 20 of 20 Page ID #:20




 1   Agreements and provided for under 29 U.S.C. § 1132(g)(1) and/or (g)(2).
 2
 3              C.   For such other relief that this Court deems appropriate, pursuant to any
 4   authority of the Court, including but not limited to the authority established by
 5   29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3).
 6
 7   DATED: July 10, 2019                      REICH, ADELL & CVITAN
                                               A Professional Law Corporation
 8
 9                                             By:               /s/
                                                        PETER A. HUTCHINSON
10
                                                          Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  20
     364475.2
